Citation Nr: 9901196	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-41 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

2.  Entitlement to an effective date earlier than October 25, 
1995, for the granting of a 60 percent evaluation for 
impairment of rectal and sphincter control.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel



INTRODUCTION

The veteran had active service from April 1944 to November 
1944.

Service connection for hemorrhoids was granted in November 
1945 and rated as noncompensably disabling, effective from 
April 1, 1944.  In February 1947, the noncompensable 
evaluation was confirmed and continued, effective from April 
1, 1946.  In October 1995, the veteran sought an increased 
rating.  In a February 1996 rating action, the Department of 
Veterans Affairs (VA) regional office (RO) granted 
entitlement to an increased rating to 10 percent for 
hemorrhoids, effective from October 25, 1995.  The veteran 
disagreed with the assigned evaluation and perfected the 
appeal.  

In August 1996, the veteran submitted an informal claim for 
entitlement to service connection for impairment of sphincter 
control.  In a December 1996 rating action, the RO 
recharacterized the veterans disability as hemorrhoids with 
partial loss of sphincter control and increased the 
noncompensable evaluation to 30 percent, effective from 
October 25, 1995.  In May 1997, the RO separated the 
disabilities and rated the impairment of rectal sphincter 
control as 30 percent disabling, effective from October 25, 
1995 and hemorrhoids as noncompensably disabling, effective 
from April 1, 1946.  

The veteran expressed disagreement with the assigned 
30 percent evaluation.  In a December 1997 rating 
determination, the 30 percent evaluation for impairment of 
rectal and anal sphincter control was increased to 60 
percent, effective from October 25, 1995.  Thereafter, for 
impairment of the rectal and anal sphincter control, the 
veteran expressed disagreement with the assigned effective 
date of October 1995 and perfected an appeal therefrom.  

In view of the foregoing, the issues currently on appeal are 
as stated on the title page.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained.

2.  The clinical data of record shows that the veteran has 
mild or moderate hemorrhoids; evidence of large or 
thrombotic, irreducible hemorrhoids is not present.

3.  An October 25, 1995 VA outpatient clinical entry shows 
that the veteran has rectal incontinence, trouble controlling 
his bowels and that his very poor sphincter tone was 
secondary to the service-connected hemorrhoid disability.

4.  In August 1996, the RO received the veterans informal 
claim of entitlement to service connection for impairment of 
the rectal and anal sphincter.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased 
(compensable) evaluation for hemorrhoids are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1998).

2.  The assignment of an effective date earlier than October 
25, 1995 for the grant of a rating in excess of 60 percent 
for impairment of the rectal and anal sphincter control is 
not warranted.  38 U.S.C.A. §§ 5110(a), (b)(2), 5107 (West 
1991); 38 C.F.R. §§ 3.151, 3.155, 3.400(o),(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record indicates that the veteran has submitted 
well-grounded claims.  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  After reviewing the 
evidence of record, the Board is satisfied that all necessary 
evidence has been received for an equitable disposition of 
the veterans appeal and adequately developed.  Id. 

Factual Background

In November 1945, service connection for internal hemorrhoids 
was granted and evaluated as noncompensably disabling.  The 
service medical records and a November 1945 VA examination 
report, reporting a diagnosis of internal, moderate 
hemorrhoids, were considered.

VA outpatient treatment reports extending from September 1994 
to January 1996 show that the veteran from February to June 
1995, the veteran had diarrhea approximately 3 to 7 times a 
day but thereafter, the diarrhea stopped and his bowel 
movements became more normal.  The reports also show that on 
October 25, 1995, the veteran complained of difficulty with 
hemorrhoids.  He denied experiencing bleeding but complained 
of bowel movement control.  The diagnosis was hemorrhoids 
with rectal incontinence fecal discharge with redundant 
tissue confirmed by creamvery poor sphincter tone secondary 
to service-connected hemorrhoids.

In a February 1996 rating action, the noncompensable 
evaluation for hemorrhoids was increased to 10 percent, 
effective from October 25, 1995.  The veteran appealed.

VA outpatient treatment reports dated from August 1995 to 
July 1996 show that in July 1996, examination revealed small 
external hemorrhoid tags and noted that practically no 
sphincter tone was seen.  A relevant diagnosis was not made.  

In August 1996, the RO received the veterans letter dated in 
July 1996, which shows that he wanted to pursue a claim for 
service connection for a stricture of the rectum and anus 
with constant leakage.

An August 1996 VA outpatient treatment report shows that the 
veterans hemorrhoids disability was the same and he had 
trouble controlling his bowel movements.  The impression was 
rectal incontinence secondary to service connected 
hemorrhoids with constant soilage.  

On VA examination in October 1996, the examiner recalled the 
veterans in-service history of developed severe prolapsed 
hemorrhoids because of a large amount of lifting.  The 
hemorrhoids were so severe the veteran was hospitalized and 
thereafter, medically discharged.  After service, the veteran 
continued to have severely prolapsed hemorrhoids with rectal 
bleeding and underwent surgery in 1961 because of gangrenous 
hemorrhoids.  The operation was so extensive that the veteran 
lost control of the sphincter.  The examiner also noted that 
before the veteran worked in construction but afterwards he 
obtained sedentary employment because of the need to be in 
close proximity to a bathroom as the veteran experienced 
recurrent soilage and lack of control of the anal sphincter 
muscle.  The veteran added that over the past two years the 
veteran has had to wear a diaper because of the foregoing 
symptoms and stated that he soiled his clothing several times 
a week.

Examination of the rectum revealed a loss of sphincter 
control, with a grade 3-type sphincter control damage and 
very little tone remained in the sphincter.  No abnormality 
of the wall of the bowel was noted.  The diagnosis was loss 
of sphincter control for service-connected prolapsed 
hemorrhoids.  The examiner wrote that the veteran separated 
from service in 1944, was operated on in July 1961 and has 
had progressive loss of sphincter control since that time.  
Over a two-year period, the veteran has worn Depends-type 
undergarments and soils his clothes several times a week.  
The conclusion was loss of sphincter control due to radical 
hemorrhoidectomy done for prolapsed hemorrhoids developed 
during service.  

In a December 1996 rating action, the RO recharacterized the 
veterans disability as hemorrhoids with partial loss of 
sphincter control and increased the noncompensable evaluation 
to 30 percent effective from October 25, 1995.  In May 1997, 
the RO separated the disabilities and rated the impairment of 
rectal sphincter control as 30 percent disabling, effective 
from October 25, 1995 and hemorrhoids as noncompensably 
disabling, effective from April 1, 1946.  

The veteran expressed disagreement with the assigned 
30 percent evaluation.  In a December 1997 rating 
determination, the 30 percent evaluation for impairment of 
rectal and anal sphincter control was increased to 60 
percent, effective from October 25, 1995.  The veteran 
expressed disagreement with the assigned effective date and 
to support his claim submitted medical reports dated from 
March 1961 to July 1962 from Baptist Memorial Hospital, 
showing that the veteran underwent a radical internal and 
external hemorrhoidectomy, experienced post operative 
bleeding, and continued to receive treatment.  

Analysis

The veteran seeks entitlement to an increased rating for 
hemorrhoids.  The veteran essentially asserts that a 
10 percent evaluation should be assigned.  The veteran also 
seeks entitlement to an earlier effective date prior to 
October 25, 1995 for the granting of an increased rating to 
60 percent for impairment of rectal and anal sphincter 
control.  He maintains that the effective date should be in 
1944.

Increased rating

The veteran seeks entitlement to an increased rating for 
hemorrhoids.   Disability evaluations are determined by the 
application of the VAs Rating Schedule, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.

The pertinent schedular provisions provides that mild or 
moderate external hemorrhoids warrants a zero percent 
evaluation and a 10 percent evaluation is warranted for 
external hemorrhoids manifested by large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  38 C.F.R. § 4.114, Diagnostic Code 
7336. 

It is also noted that the veterans disability may also be 
rated as analogous to a painful and tender scar.  The Ratings 
Schedule provides that a 10 percent rating is warranted for 
scars that are superficial, poorly nourished with repeated 
ulcerations or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  The Rating Schedule also provides that other scars 
shall be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximate the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Upon review of the above-noted schedular criteria and 
symptomatology associated with the veterans disability, the 
Board concludes that an increased (compensable) evaluation is 
not warranted.  The Board recognizes the positive findings of 
record which shows the presence of hemorrhoid tags.  However, 
there is no clinical data of record establishing that the 
disability is complicated, as the evidence does not 
demonstrate the presence of hemorrhoids manifested by large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, or the presence of scars 
that are superficial, poorly nourished with repeated 
ulcerations or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § Part 4, Diagnostic Codes 7336, 
7803, 7804.  In this case, symptoms associated with the 
veterans disability do not more nearly approximate the 
criteria required for an increased rating.  38 C.F.R. § 4.7.  
Considering the foregoing, the Board concludes that the 
veterans disability picture does not more nearly approximate 
the criteria required for an increased (compensable) rating.  
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336.  

At this time, the Board also recognizes that in an August 
1997 letter, the veteran maintained that if he was rated at 
10 percent before and received a 30 percent rating for the 
impairment of rectal and anal sphincter control disability, 
then an increased rating to 40 percent was warranted.  
However, the Board points out that in May 1997, the 
hemorrhoids disability rating was decreased to zero percent.  
It is also noted that this reduction was appropriate and 
consistent with applicable regulations governing reduction of 
awards.  38 C.F.R. § 3.344 (1998).  Under 38 C.F.R. § 
3.344(c), the pertinent disability rating must have continued 
for 5 years or more before the criteria in paragraphs (a) and 
(b) of that section become applicable.  See generally 38 
C.F.R. §§ 3.105(h), 3.344 (1998).  In this case, the assigned 
10 percent rating had not been in effect for the sufficient 
time; therefore, the provisions of 38 C.F.R. § 3.344 are 
inapplicable.  Brown v. Brown, 5 Vet. App. 413 (1993).  The 
clinical data also shows that the veterans symptoms were 
attributable to the impairment of the rectal and anal 
sphincter disability, not to hemorrhoids.  As shown above, 
symptomatology associated with the veterans hemorrhoids 
disability is no more than mild or moderate; thus, 
entitlement to a compensable evaluation is not warranted.  

Earlier effective date

The veteran also seeks entitlement to an earlier effective 
date prior to October 25, 1995 for the granting of an 
increased rating to 60 percent for impairment of rectal and 
anal sphincter control.  

The effective date for an increased compensation is, except 
as provided in paragraph 3.400(o)(2) of this section and § 
3.401(b), the date of receipt of claim or the date 
entitlement arose, whichever is later.  In relevant part, the 
effective date of an award for increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the VA.  38 C.F.R. §§ 3.151, 3.355 (1998).  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  
38 C.F.R. § 3.155.

As noted above, in August 1996 the RO received the veterans 
informal claim of entitlement to service connection for 
impairment of rectal and anal sphincter control.  There is no 
evidence of record indicating that the veteran wished to 
pursue a claim of entitlement to service connection for 
impairment of sphincter control within a year after service 
or at any time thereafter until August 1996.  Thus, 
entitlement to an effective date prior to a year before 
receipt of the August 1996 is prohibited.  See generally 
38 C.F.R. § 3.400(B)(2) (1998).  

The evidence of record then shows that within VA outpatient 
treatment reports dated from August 1995 to July 1996, the 
clinical entry dated on October 1995 shows that the veteran 
complained of difficulty with controlling bowel movements and 
that a diagnosis, inter alia, of very poor sphincter tone 
secondary to service-connected hemorrhoids was made.  There 
is no clinical data present, prior to October 25, 1995, 
establishing that the veterans impairment of the rectal and 
anal sphincter control was caused by the veterans service-
connected hemorrhoids disability and showing that the 
veterans disability was productive of a rating to 
60 percent, within the requisite one-year period.  It is 
acknowledged that VA clinical entries dated from February to 
June 1995 show that the veteran had diarrhea approximately 3 
to 7 times a day.  However, the Board points out that the 
veterans informal claim was not received until August 1996; 
thus, entitlement to an earlier effective date prior to 
August 1995 is precluded.  38 C.F.R. § 3.400(o)(2).  Because 
the October 25, 1995 clinical entry was received within the 
requisite one-year period, it was considered as the date of 
receipt of the veterans informal claim.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  Thus, the RO properly found that an increased 
rating to 60 percent was not warranted prior to October 25, 
1995 and thereby properly assigned that date as the effective 
date for the increase.  Accordingly, the veterans appeal 
must be denied.



ORDER

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.

Entitlement to an effective date earlier than October 25, 
1995, for the granting of a 60 percent evaluation for 
impairment of rectal and sphincter control is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
